     Case 3:18-cv-00496-LRH-WGC Document 35 Filed 05/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8

 9    JOHNNY WILLIAM JOHNSON, III,                          Case No. 3:18-cv-00496-LRH-WGC
10                        Petitioner,                       ORDER
11            v.
12    WARDEN GITTERE, et al.,
13                        Respondents.
14

15           This is a habeas corpus action under 28 U.S.C. § 2254. The court found that petitioner

16   had not exhausted his state-court remedies for some of his grounds for relief. ECF No. 32. In

17   response, petitioner has filed a declaration stating that he wishes to dismiss this action while he

18   exhausts his grounds for relief in state court. ECF No. 33. The court will grant his request and

19   dismiss the action without prejudice. However, the court makes no statement about any

20   procedural default or timeliness issues that might arise if and when petitioner commences a new

21   habeas corpus action in this court.

22           Petitioner also has sent the court a letter asking for a copy of his motion to submit newly

23   discovered evidence. The court will send him a copy.

24           Reasonable jurists would not find the court's decision to be debatable or wrong, and the

25   court will not issue a certificate of appealability.

26           IT THEREFORE IS ORDERED that the clerk of the court send petitioner a copy of his

27   motion to submit newly discovered evidence (ECF No. 27).

28   ///
                                                            1
     Case 3:18-cv-00496-LRH-WGC Document 35 Filed 05/11/20 Page 2 of 2



 1           IT FURTHER IS ORDERED that this action is DISMISSED without prejudice upon

 2   petitioner's request (ECF No. 33). The clerk of the court will enter judgment accordingly and

 3   close this action.

 4           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 5           DATED this 11th day of May, 2020.
 6                                                        _________________________________
                                                          LARRY R. HICKS
 7                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
